DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/15/2022 has been entered.  Claims 34-35, 38, 40-51, 59-65, and 67-73 remain pending in the present application.  Claims 62-65 remain withdrawn as being non-elected.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “suction device” and “pressing device” in claims 34 and 72, “pressure element” in claims 38 and 72, “suction element” or “suction device” in claims 39 and 72, “trigger device” in claim 48, “distribution mechanism” in claim 56 and spring mechanism in claims 71 and 73.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification defines the suction device to be suction cups, pressure element as a ball thrust piece, suction element as a suction cup or a suction device, trigger device as a contact switch, and distribution mechanism as a nozzle, spatula or pressing surface and spring mechanism as a ball thrust piece.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 72-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarh US 6413022 (hereinafter Sarh).
Re. Cl. 72, Sarh discloses: A mounting device (Fig. 1) for fastening a component at a defined location in an interior of a packaging (see Fig. 1 and 3; capable of fastening component 14 in a package in the manner as shown attaching to 12), comprising: a base body (20, Fig. 3) having a seating or receptacle for the component (see Fig. 3, the space between opposing 22’s; the space shown receives component 14); wherein the seating or receptacle has a pressure element (64, Fig. 3) for gripping the component in the seating or receptacle with a defined force (see Fig. 3, the element 64 grips or holds the component 14 onto 12 with a defined force established by 62); a suction device (22, Fig. 3) operable to hold the base body to the wall of the packaging (see Fig. 3, suction device 22 is operable to hold the body 20 on a wall of a packaging in the same manner as it holds onto 12) such that the component in the seating or receptacle is positioned at the defined location (see Fig. 3); and a pressing device (60, 62 Fig. 3) operable to press the component in the seating or receptacle to the wall of the packaging at the defined location (see Fig. 3, the spring exerts a clamping force onto 60 at the defined location shown).
Re. Cl. 73, Sarh discloses: the pressure element is flexibly mounted or is a spring mechanism operable to grip the component with the defined force (see Fig. 3, the pressure element 62 is flexible mounted via spring 62).
Allowable Subject Matter
Claims 34-35, 38, 40-51, 59-61 and 67-71 are allowable over the prior art of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/15/2022, with respect to claims 34-35, 38, 40-51, 59-61 and 67-71 have been fully considered and are persuasive.  The rejections in view of Sarh have been withdrawn. 
Applicant's arguments filed 8/15/2022 with respect to claim 72 have been fully considered but they are not persuasive. Applicant merely states that claim 72 is a combination of previously filed claim 34 and newly amended claim 38 which does not specifically address the prior art of record.  After further consideration, it is the Examiner’s position that the claim reads on the embodiment shown in Fig. 3 of Sarh.  Therefore, it is the Examiner’s position that claims 72-73 are not patentable in view of Sarh.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiele US 4497476, Schmalz US 2003/0201593, Sasaki US 2018/0251990, Kloepfer US 2003/0034601, Katzenberger US 8413307, and Chung US 5728258 disclose other known mounting devices which are pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632